Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 17, 19, 21, 23-28, 31-32, 34, 36, 38-43 and 46 are allowed
	Claims 18, 20, 22, 29-30, 33, 35, 37 and 44-45 have been canceled
Reasons for Allowance
3.    	The most representative prior arts to Huang Han et al., (WO 2016/206590 A1), Joel Sole et al., “TRANSFORM COEFFICIENT CODING IN HEVC”, 1051-8215 © 2012 IEEE and of Nguyen Nguyen et al., (EP 2 637 405 A1), fail to disclose all the limitations of the amended claims reciting inter alia the, determining whether a coefficient group significance indication for a coefficient group in the coding block is included in a bitstream, wherein the coefficient group significance indication is configured to indicate that at least one coefficient is non-zero in the coefficient group; and based on a determination that the coefficient group significance indication is not included in the bitstream, parsing a coefficient group size indication in the bitstream to decode the coding block, wherein the coefficient group size.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/